             Case 3:20-cv-01014-MEM Document 14 Filed 11/02/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA

 FRANCISZEK BYSTRON,                             :

                          Plaintiff              :    CIVIL ACTION NO. 3:20-1014

             v.                                  :           (JUDGE MANNION)

 ANGELA HOOVER, et al.,                          :

                         Defendants              :


                                            ORDER
          In accordance with the memorandum issued this same day, IT IS


HEREBY ORDERED THAT:

          (1)      the Report of Judge Carlson, (Doc. 12), is ADOPTED IN

                   ITS ENTIRETY;

          (2)      the    plaintiff’s   complaint,   (Doc.    1),   is   DISMISSED

                   WITHOUT PREJUDICE, under Fed.R.Civ.P. 41(b), due to

                   his failure to prosecute; and

          (3)      the Clerk of Court is directed to CLOSE THIS CASE.


                                                 s/ Malachy E. Mannion
                                                 MALACHY E. MANNION
                                                 United States District Judge
Date: November 2, 2020
20-1014-01-ORDER
